Case 19-34574-KRH               Doc 970    Filed 08/16/21 Entered 08/16/21 17:21:05      Desc Main
                                          Document     Page 1 of 3

  J. Scott Sexton (VSB No. 29284)            William A. Broscious (VSB No. 27436)
  Andrew M. Bowman (VSB No. 86754)           William A. Broscious, Esq., PLC
  GENTRY LOCKE                               P.O. Box 71180
  P.O. Box 40013                             Henrico, Virginia 23255
  Roanoke, Virginia 24022                    Telephone: 804.533.2734
  Telephone: 540.983.9300                    Email:        wbroscious@brosciouslaw.com
  Fax:           540.983.9400
  Email:         sexton@gentrylocke.com
                 bowman@gentrylocke.com

 Counsel for the Former Attorney

                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division


  In re:
                                                        Case No.: 19-34574-KRH
            LeClairRyan, PLLC,
                                                        Chapter 7
                      Debtor.


                                          NOTICE OF HEARING

        PLEASE TAKE NOTICE THAT a LeClairRyan, PLLC former attorney (the “Former
 Attorney”), by counsel, has filed a Motion to Seal in the above-referenced proceeding. A copy of
 the Motion is attached.

       PLEASE TAKE FURTHER NOTICE THAT the Court will entertain the Motion at the
 upcoming omnibus hearing on August 19, 2021, at 11:00 a.m. (or such time thereafter as the matter
 may be heard). In connection with the same, the undersigned will appear before The Honorable
 Kevin R. Huennekens, United States Bankruptcy Judge. Due to the COVID−19 public health
 emergency, no in-person hearings are being held. This hearing will take place remotely through
 Zoom on the date and time scheduled herein. To appear at the hearing, you must use the following
 Zoom registration link:

 https://www.zoomgov.com/meeting/register/vJItcuyurT4uGUza77r1a7XmQbZhJCVxE1M

           You can also dial in through the listen-only conference line:

                  Dial: 1-866-590-5055
                  Access Code: 4377075
                  Security Code: 81921

           Respectfully submitted this 16th day of August, 2021.




                                                 Page 1 of 3
 29646/1/10038409v1
Case 19-34574-KRH      Doc 970      Filed 08/16/21 Entered 08/16/21 17:21:05   Desc Main
                                   Document     Page 2 of 3




                                                       FORMER ATTORNEY

                                                       /s/ Andrew M. Bowman

 J. Scott Sexton (VSB No. 29284)
 Andrew M. Bowman (VSB No. 86754)
 GENTRY LOCKE
 P.O. Box 40013
 Roanoke, Virginia 24022
 Telephone: 540.983.9300
 Fax:         540.983.9400
 Email:       sexton@gentrylocke.com
              bowman@gentrylocke.com

 William A. Broscious (VSB No. 27436)
 William A. Broscious, Esq., PLC
 P.O. Box 71180
 Henrico, Virginia 23255
 Telephone: 804.533.2734
 Email:     wbroscious@brosciouslaw.com

 Counsel for the Former Attorney




                                         Page 2 of 3
 29646/1/10038409v1
Case 19-34574-KRH         Doc 970     Filed 08/16/21 Entered 08/16/21 17:21:05             Desc Main
                                     Document     Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of August, 2021, I electronically filed the foregoing

 with the Clerk using the CM/ECF system which will send notification of such filing to all

 counsel of record.


                                                               /s/ Andrew M. Bowman




                                             Page 3 of 3
 29646/1/10038409v1
